

114 HR 5668 IH: Transparency and Honesty in Energy Regulations Act of 2016
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5668IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Jenkins of West Virginia (for himself, Mr. Womack, Mr. Culberson, Mr. LaHood, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Energy and the Administrator of the Environmental Protection Agency
			 from taking the social cost of carbon or the social cost of methane into
			 account when taking any action, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transparency and Honesty in Energy Regulations Act of 2016. 2.FindingsCongress finds the following—
 (1)As a tool to justify Federal actions by the Department of Energy and the Environmental Protection Agency (hereinafter in this section referred to as the EPA) addressing greenhouse gas emissions, including those regulating or prohibiting the exploration, mining, production, and use of coal as well as other fossil fuels as energy sources, the Social Cost of Carbon (hereinafter in this section referred to as the SCC) and the Social Cost of Methane (hereinafter in this section referred to as the SCM) in theory represent the hypothetical cost of an incremental ton of carbon dioxide (CO2) or methane emissions in a given year.
 (2)Office of Management and Budget (hereinafter in this section referred to as the OMB) Circular A–4 guides Federal agencies on the development of regulatory impact analysis required under Executive Order 12866 as well as other authorities, instructing agencies to include discount rates of 3 and 7 percent while also evaluating the cost and benefits that accrue to citizens and residents of the United States.
 (3)First developed in 2009 by an interagency working group, including the Department of Energy and the EPA, the SCC estimates fail to comply with OMB Circular A–4 prescribed discount rates of 3 and 7 percent.
 (4)While OMB Circular A–4 specifies that an evaluation of the global effects, when undertaken, is to be reported separately from domestic costs and benefits, the SCC instead calculated the global benefits in lieu of and not in addition to the domestic effects.
 (5)The use of the SCC estimates in Department of Energy and EPA rulemakings prior to any opportunity for public notice and comment violated not only scientific peer-review requirements but also the President’s commitment to transparent and open government as outlined in his January 21, 2009, memorandum to the heads of executive departments and agencies.
 (6)In July 2015, as part of a revision of the SCC in response to over 150 substantive comments and in acknowledgment of the faulty process by which the SCC estimates were developed, the OMB requested the National Academies of Science, Engineering and Medicine (hereinafter in this section referred to as the NAS) review and make recommendations for the improvement of the SCC estimates.
 (7)Shortly after the commencement of the NAS review, the EPA, without appropriate peer review and an opportunity for public notice and comment, utilized the EPA-developed SCM estimates in justifying the costs and benefits of the September 2015 proposed and recently finalized rules under the Clean Air Act for methane emissions from new, modified, and reconstructed sources in the oil and gas sector.
 (8)Continued use by the Department of Energy and the EPA of the SCC and the SCM ignores sound science in order to eliminate the exploration, mining, production, and use of our abundant domestic sources of fossil fuel energy.
 (9)The Department of Energy and EPA regulations, which are costing American families billions of dollars per year, are being justified in large part by SCC and SCM estimates.
 3.Prohibition on considering the social cost of carbon and the social cost of methaneThe Secretary of Energy, when acting under any authority, and the Administrator of the Environmental Protection Agency, when acting under the authority of the Clean Air Act (42 U.S.C. 7401 et seq.), may not consider the social cost of carbon or the social cost of methane as part of any cost benefit analysis required under law or under Executive Order 12866 or 13563, in any rulemaking, in the issuance of any guidance, or in taking any other agency action, or as a justification for any rulemaking, guidance document, or agency action, unless a Federal law is enacted, after the date of enactment of this Act, explicitly authorizing such consideration.
 4.Report of the Administrator of the EPANot later than 120 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in coordination and consultation with the Secretary of Energy, the Secretary of the Interior, and the Council on Environmental Quality shall submit a report to the Committees on Energy and Commerce and on Natural Resources of the House of Representatives and the Committees on the Environment and Public Works and on Energy and Natural Resources of the Senate, detailing the number of proposed and final rulemakings, guidance documents, and agency actions since January 2009 that use the social cost of carbon or the social cost of methane, including as part of any cost benefit analysis required under Executive Order 12866 and other relevant authorities.
 5.DefinitionsIn this Act: (1)The term social cost of carbon means—
 (A)the social cost of carbon as described in— (i)the document entitled Technical Support Document: Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866 published by the Interagency Working Group on Social Cost of Carbon, United States Government, in February 2010; or
 (ii)the document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866 published by the Interagency Working Group on Social Cost of Carbon, United States Government, in May 2013, and revised in November 2013 and July 2015, or any other successor or substantially related document; or
 (B)any other estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year.
 (2)The term social cost of methane means the estimate of the social cost of methane— (A)as described in—
 (i)the proposed rule entitled Oil and Natural Gas Sector: Emission Standards for New and Modified Sources published by the Environmental Protection Agency in the Federal Register on September 18, 2015 (80 Fed. Reg. 56593);
 (ii)the final rule entitled Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources published by the Environmental Protection Agency in the Federal Register on June 3, 2016 (81 Fed. Reg. 35824); or
 (iii)the Regulatory Impact Analysis of the Final Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources prepared by the Environmental Protection Agency, Office of Air and Radiation, in May 2016, and identified by docket ID number EPA–HQ–OAR–2010–0505–7630; or
 (B)any other successor or substantially related estimate. 